Citation Nr: 0319173	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for a pterygium in the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision.

The Board notes that in statements dated in July 2001, March 
2002, April 2002, the veteran raised the issues of 
entitlement to service connection for a right eye disability, 
an eyelid disability, scarring of the left eye, nerve damage 
of the left eye, trichiasis, and a disability manifested by 
light sensitivity, tearing, redness, burning, and 
inflammation of the left eye.  Such questions have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action. 


FINDING OF FACT

The veteran has had no recurrence of a post-operative left 
eye pterygium; residuals of the pterygium cause no greater 
loss of visual acuity than 20/30, corrected.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
pterygium in the left eye have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84a (Diagnostic 
Code 6034) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current evaluation assigned for 
a pterygium in the left eye does not accurately reflect the 
severity of that disability.  

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, service medical records indicate that 
the veteran had surgical removal of a left eye pterygium in 
November 1956, April 1957, and January 1958.  He also 
received beta ray treatment to stop the growth of the 
pterygium.  At the veteran's service discharge examination in 
June 1959, the examiner noted that there was no regrowth of 
the pterygium of the left eye.  

More recent treatment records include VA medical records 
dated from July 2000 to July 2001 which show that the veteran 
was diagnosed with primary open-angle glaucoma, 
conjunctivitis, moderate to severe diabetic retinopathy of 
both eyes, and cotton spot macular edema of the left eye were 
noted.  A history of pterygium surgery on the left was noted.  
The veteran's corrected visual acuity was 20/30 in the right 
eye, and 20/30 +2 in the left eye. 

The veteran was afforded a VA examination in August 2001.  It 
was noted that the veteran had been diagnosed with glaucoma.  
It was also noted that the veteran was diagnosed with 
diabetic changes in the back of the eye.  The examiner noted 
that there was no history of trauma to the eye.  Upon 
examination, the best distant visual acuity in the right eye 
was 20/30, corrected.  Best distant visual acuity in the left 
eye was 20/30 +2, corrected.  The left eye showed some signs 
of old pterygium surgery on the medial side and some scleral 
thinning in the medal canthal area.  The lenses in both eyes 
showed early nuclear sclerosis.  There were marks of old 
lasers in both eyes, and a few dot and blot hemorrhages were 
still present.  Both eyes showed some cataracts.  The veteran 
was diagnosed with nuclear sclerosis of both eyes, and with 
background diabetic retinopathy of both eyes, with a history 
of laser treatment.  He was also diagnosed with a history of 
pterygium excision and beta radiation to the left eye.  

Pterygium is rated in accordance with 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (2002).  These criteria provide that 
this disability is to be rated based upon loss of vision, if 
any.  38 C.F.R. § 4.84a (Diagnostic Code 6034).  Criteria for 
rating impaired vision provide for a compensable disability 
rating when visual acuity is impaired to at least 20/50 in 
one eye and to at least 20/40 in the other eye.  38 C.F.R. 
§ 4.84a (Diagnostic Code 6079) (2002).  Visual acuity is to 
be measured based on the best distant vision obtainable after 
the best correction by glasses, unless there is a difference 
of more than four diopters of spherical correction between 
the two eyes, or the presence of keratoconus.  38 C.F.R. § 
4.75 (2002).

In the veteran's case, the medical evidence of record does 
not suggest that the veteran's decrease in visual acuity is 
due to any left eye pterygium.  In this regard, the Board 
notes that the veteran has also been diagnosed with other 
non-service-connected disabilities which could possibly 
affect the veteran's visual acuity, including cataracts, 
nuclear sclerosis, and diabetic retinopathy.  (The Board 
notes that service connection for cataracts was denied in a 
January 2000 RO rating decision.)  The evidence of record 
does not suggest that the veteran's left eye pterygium 
symptomatology currently causes decreased visual acuity.  In 
fact, the medical evidence of record suggests that the 
veteran currently experiences no symptoms due to a left eye 
pterygium as it appears that the veteran has only a current 
diagnosis of a history of a pterygium excision of the left 
eye, rather than a recurrence of pterygium or a new pterygium 
developing in the left eye.  

Even assuming that the veteran does have a current pterygium 
of the left eye or residual scarring that adversely affects 
his visual acuity, his measurements of visual acuity do not 
meet the schedular criteria for a compensable rating.  The 
veteran was found to have corrected visual acuity of 20/30 in 
both eyes, at a distance, and to receive a compensable 
rating, visual acuity must be impaired to at least 20/50 in 
one eye and to at least 20/40 in the other eye.  38 C.F.R. 
§ 4.84a (Diagnostic Code 6079).  Consequently, the 
preponderance of the evidence is against the claim for an 
increased rating.  

It is noteworthy that eye disorders may be rated based on 
contraction of visual fields.  38 C.F.R. §§ 4.76, 4.76a 
(2002).  However, in this case, the current evidence of 
record does not indicate that the veteran has a loss of field 
of vision as a consequence of any left eye pterygium.  
Rather, field of vision was noted to be restricted due to 
ptosis of both eyes.  Additionally, there is no indication 
that the veteran has an unhealed eye injury due to pterygium.  
As indicated above, it does not appear that the veteran 
currently has a pterygium of the left eye as the medical 
evidence of record has consistently indicated that the 
veteran only has a history of left eye pterygium surgery.  
Consequently, a rating under 38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (2002) may not be assigned.  

In short, the Board finds that the veteran's symptomatology 
most closely approximates the criteria for the currently 
assigned noncompensable rating under Diagnostic Code 6034.  
Should the veteran's disability picture change in the future, 
he may be assigned an increased rating.  See 38 C.F.R. § 4.1 
(2002).  At present, however, there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
recently enacted.  The VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating appellants' 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in 
detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new § 5103A 
provides in part that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of February 2002, the statement of the case issued in April 
2002, and a letter dated in July 2001 that informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  

The Board notes that the RO specifically requested in July 
2001 that the veteran identify any pertinent treatment 
records which had not been previously considered.  He 
indicated in statements dated in March, April, and June 2002 
that he had previously submitted records pertinent to his 
claim which were either not considered by the RO in the 
February 2002 rating decision or were instead misfiled or 
lost by the RO due to the wrong claim number being on them.  
However, the veteran did not respond with specific enough 
information regarding these records, nor about any additional 
medical providers or treatment records, in order to obtain 
them as he was advised to do.  Additionally, the Board notes 
that the veteran has not specifically indicated that these 
records document the current severity of his service-
connected pterygium of the left eye, but instead suggests 
that these records document his in-service surgery to remove 
the pterygium on the left eye, as well as an additional 
eyelid disability.  The Board notes that the veteran's 
service medical records are currently included in the claims 
file, as are private treatment records from The Eye Clinic 
dated from January 1999 to October 1999.  However, the Board 
notes that these medical records are not especially helpful 
to the veteran's claim for entitlement to a compensable 
disability rating for a pterygium of the left eye.  In this 
regard, the Board points out that issue of entitlement to 
service connection for an eyelid disability is not currently 
before the Board on appeal, and was referred to the RO in the 
Introduction.  Furthermore, the Board reiterates that because 
the veteran's claim is for an increased disability rating for 
pterygium, it is the more recent evidence that is of primary 
concern.  See Francisco, supra.  

Additionally, although the August 2001 VA examination report 
suggests that the veteran currently receives private 
treatment for his eyes, the Board finds that it does not 
appear that such private records need to be obtained.  It 
appears that the veteran is receiving private treatment for 
his non-service-connected diabetic changes of the eye and 
glaucoma, and not for his service-connected pterygium of the 
left eye.  Therefore, to the extent possible, VA has obtained 
all pertinent records from sources identified by the veteran 
with regards to his claim, including his post-service VA 
treatment records.  Additionally, the RO obtained a VA 
medical opinion pertinent to the veteran's claim.  

In addition, the Board finds that the veteran and his 
representative were afforded ample opportunity to present 
evidence and argument in his case.  38 C.F.R. § 20.600 (2002) 
(the veteran should be afforded his right to representation 
during all stages of his appeal).  In this regard, the Board 
notes that the RO afforded the veteran's local representative 
the opportunity to file a VA Form 646, Statement of 
Accredited Representative in Appealed Case, on May 5, 2002.  
However, the representative failed to respond to that request 
by May 31, 2002.  See VA Adjudication Procedure Manual, M21-
1, Part IV, para. 8.29 (Mar. 24, 2000) (which allows 10 
working days for receipt of a VA Form 646).  In addition, the 
veteran's national representative filed an informal hearing 
presentation on his behalf in September 2002.  Therefore, the 
Board finds that the veteran was afforded his full right to 
representation during all stages of his appeal.  38 C.F.R. 
§ 20.600 (2002).  

Therefore, after a review of the evidence, the Board 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Therefore, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A compensable rating for a pterygium in the left eye is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

